Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 2, 28, 31-33 and 36-40 are currently pending. Claims 33, 38 and 39 have been amended by Applicants’ amendment filed 12-08-2020. Claim 40 has been added by Applicants’ amendment filed 12-08-2020. No claims have been canceled by Applicants’ amendment filed 12-08-2020.

Applicant's election without traverse of Group I, claims 1 and 2, directed to a bifunctional polymer; and election of the following species:
Species (A): wherein the single specific species of bifunctional polymer comprises an anchor group is an azide; one or more first polymers is PEG; the linker group is phenyl, azlactone function group; R1 is alkyl and azlactone functional group R2 is alkyl, in the reply filed on October 9, 2018 was previously acknowledged.  

Claims 3-27 (claims 3-27, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 36-39 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.



A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 2, 28, 31-33 and 40 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application was filed on May 31, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 8, 2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 112(b)
The rejection of claim 33 is withdrawn under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 33 is withdrawn as being indefinite for the recitation of the term “wherein the biomolecule is a human bodily fluid” due to Applicant’s amendment of the claim to recite that the biomolecule is a biomolecule found in a bodily fluid, in the reply filed 12-08-2020.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “P” to refer to a polymer block comprising one or more first polymer including PEG, one or more first polymer including PEG and any 
The Examiner has interpreted the term “Lk” to refer to the linkers as recited including substituted or unsubstituted ethenylbenzyl, vinyl, benzyl and alkyl groups having any length that are linked through any atom to the polymer block.
	The Examiner has interpreted the terms “R1” and “R2” to refer to groups selected from the groups consisting of hydrogen, alkyl and aryl, wherein the alkyl and aryl groups can be of any length and of any structure including substituted and/or unsubstituted groups.
	The Examiner has interpreted the term “x” to refer to repeating units of the polymer represented by any whole positive number of 1 or more.
	The Examiner has interpreted the terms “attachable” and “attaches” to refer to all bifunctional polymers encompassed by instant claim 1, wherein all bifunctional polymers having any structure encompassed by instant claim 1 is attachable to a substrate; can attach to biomolecules including nucleic acids, proteins, biological cells, and small molecules; can attach to fluorescent proteins; and can attach to all biomolecules fond in a human bodily fluid including blood, serum, saliva and urine.

Specification Objections
The objection to the disclosure is maintained because of the following informalities: the Specification, filed May 31, 2016, does not identify or define the term “x” as consistent with the originally as-filed Specification, or the newly amended as-filed Specification (See; paragraphs [0072]; [0075]; [0077]; and structures 1-6 of the as-filed Specification filed 05-31-2016, and amendments to the Specification filed 12-08-2020). It is noted that: (i) amended paragraph [0072] recites “Scheme (1) below represents a number of PEG units that can be any whole positive number, 1 or more”; however, there is no “Scheme (1)” recited in the originally as-filed Specification; and (ii) it is completely unclear as to how the use of specific reagents (e.g., N3-PEG1k-CO2H) that are used in describing the specific synthesis of compound 3 indicates that “x” that is “any whole positive number, 1 or more”. It is unclear if additional steps in the synthesis of the claimed compounds are not described such as steps that result in the removal (or addition) of PEG groups.

Response to Arguments
Applicant’s arguments filed December 8, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the “OH-PEG1K-NH2 catalog entry shows the use of the “1k” designation for PEG to represent a number of PEG units that provides an average molecular weight of approximately 1,000 g PEG per mole of the polymer, which is supported by paragraph [0072] based on the mixture added in the reaction (Applicant Remarks, pg. 8, last full paragraph).
Regarding (a), as an initial matter, the Examiner cannot locate the catalog entry referred to by Applicant, and questions whether the catalog entry was submitted for the Examiner’s evaluation. The Examiner agrees that the original as-filed Specification supports that the term “1k” refers to a PEG molecule with an average molecular weight of 1000 g/mol. However, it is noted that Applicant’s amendments to the Specification (filed December 8, 2020) have added new matter with respect to the term “x”, wherein the limitations with respect to claim 40 are clearly affected by the added material. The original as-filed Specification, including the synthesis of a single bifunctional azide molecule, provides no support that “x” is “any whole positive number, 1 or more” as recited in the newly amended Specification filed 12-08-2020 (See; Applicant’s amendments to the Specification, filed 12-08-2020). The Examiner invites Applicant to indicate where any such support can be found in the original as-filed Specification.

Claim Rejections - 35 USC § 112(a) - Written Description
The rejection of claims 1, 2, 28 and 31-33 is maintained, and claim 40 is newly rejected, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, 28, 31-33 and 40 encompass a genus of all bifunctional polymers comprising the formula

    PNG
    media_image1.png
    120
    303
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    112
    150
    media_image2.png
    Greyscale
, wherein the second end of all second polymers is attached to the carbon atom at the 2-position of the azlactone group through all linker groups; and all R1 and R2 are independently selected from the group consisting of hydrogen, alkyl and aryl (having all structures, sizes, lengths, substitutions, functionalities, etc.), in all combinations, wherein all bifunctional polymers can be conjugated in all ways to all biomolecules (e.g., cells, small molecules, nucleic acids, proteins, etc.) or all fluorescent proteins (e.g., GFP, CFP, fluorescein, etc.), and immobilized onto all substrates to create a biocompatible surface, such that the azlactone functionality remains intact under all conditions for the efficient and high fidelity conjugation of all target biomolecules.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention. Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formula that fully set forth the claimed invention. Possession may be shown by an actual reduction to practice, showing that the invention was "ready for patenting", or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  Moreover, MPEP 2163 states: [A] biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying 
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan could determine the desired effect. Hence, the analysis below demonstrates that Applicant has not determined the core structure for full scope of the claimed genera. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  In the instant case, Applicant discloses the synthesis of three compounds, an azido-PEG-azlactone having the structure of compound 3, an alkyne-PEG-azlactone having the structure of compound 6, an azlactone-polysaccharide having the structure of compound 10, and an azlactone bound to a modified polysaccharide, compound 13; however, the examples do not disclose the synthesis of a compound comprising an azlactone bound to one or more polysaccharides to form a biocompatible surface (instant published specification, paragraphs [0074]-[0075]; and [0079]). Applicant discloses a single working example of the attachment of a single azido-PEG-azlactone having the structure of compound 3 onto an alkyne-functionalized surface via “click reaction”, and suggests that the alkyne-PEG-azlactone can be introduced onto a surface by pre-functionalizing the surface with an azide; however, there are no working example of a polysaccharide-azlactone being attached to a substrate surface (instant published specification, paragraphs [0077]-[0078]). However, no other bifunctional azlactone polymer was synthesized with an azide group (other than compound 3); no other azlactone compounds were synthesized (other than compounds 3, 6 and 10); no other bifunctional azlactone polymers were attached to a substrate to form a biocompatible surface (other than the alkyne-PEG-azlactone compound 3); no other anchor groups were used (other than the azide, with the suggestion that an alkyne can also be used to attached to an azide modified support); no other polymer blocks were used (other than PEG1k of undetermined length and a modified polysaccharide); no other azlactones were used (other than the 5-membered, dimethyl vinyl substituted azlactone); and no other linker groups were used (other than an ethenylbenzyl group); and no other bifunctional polymers with any other combination of elements was tested (other than compound 3) was tested for fluorescence intensity with any other target molecule (other than green fluorescent protein) as compared to any other surface modification (other than NHS ester functionalized slides), such that the bifunctional polymer can be efficiently conjugated to all biomolecules, as well as, being immobilized onto a substrate to create a biocompatible surface.
At the time the invention was made, it was known that azlactones are lactone-based functional groups that undergo ring-opening reactions in the presence of nucleophiles such as primary amines, alcohols, or thiol functionalities, such that depending on their structures, ring-opening reactions of azlactones can be efficient; and that polymers bearing azlactone functionality can react rapidly, at room temperature, and in the absence of catalyst (or the generation of by-products), with primary amine-functionalized molecules, making this approach used for the rapid synthesis of side-chain functionalized poly(acrylamide)-type polymers as evidenced by Buck et al. (Polymer Chemistry, 2012, 3, 66-80; pg. 67, col 1, last partial paragraph; and pg. 67, col 2, first partial paragraph, lines 1-3); and it was known that to utilize azlactone groups in measurement platforms or assays, the azlactone functionalized polymer should be immobilized to a surface or substrate without disrupting the functionality of the azlactone groups, such that a second functional group must attach the azlactone functionalized polymers to the surface or substrate, but should not interfere with the ability of the azlactone groups to conjugate biomolecules of interest as evidenced by Fomina et al. (US2017342211, published November 30, 2017; paragraph [0014]). Thus, the references indicate that, depending upon the functional groups present on the bifunctional polymer, or the functionalities to which the azlactone comes into contact, the ring of the azlactone group can easily open and interfere with the ability of the azlactone group to conjugate biomolecules of interest.
Thus, the ability to synthesize a priori all bifunctional polymers having the formula as recited comprising; (a) all azide anchor groups (having all structures, functionalities, reactivities, sizes, etc. alone and/or attached to any of all molecules); (b) all polymer blocks in all locations of the bifunctional polymer that include all one or more of first polymers and all additional polymers, the one or more first polymers including all polyethylene glycol chains (having all structures and/or lengths), wherein the one or more of all first polymers has a first end and a second end, wherein the anchor group is attached to the first end of the one or more of all first polymers; (c) all linker groups selected from the group consisting of all ethenylbenzyl, all vinyl groups, all benzyl groups, and all alkyl groups (having all structures, substitutions, 
There is no structure/function relationship taught at all for claimed unspecified genus of all bifunctional polymers having the formula as recited, comprising all anchor groups as recited; all polymer blocks that includes all one or more first polymers and any additional polymers as recited; all linker groups as recited; all azlactone groups as recited, wherein all azlactone groups are attached to all second ends of all one or more first polymers through all linker groups attached to the 2-position, such that all azlactones and/or all second ends of all one or more first polymers contain R1 and R2 at the 4-position, wherein the all anchor groups, all polymer blocks, all linker groups, and all azlactones, in all combinations, wherein all bifunctional polymers are conjugated in all ways to all biomolecules, such that all bifunctional polymers can be conjugated in all ways to all biomolecules, and immobilized onto all substrates to create a biocompatible surface, such that the azlactone functionality remains intact under all conditions for the efficient and high fidelity conjugation of target biomolecules.
This disclosure is not deemed to be descriptive of the complete structure of a representative number of species encompassed by the claims, as one of skill in the art cannot envision combinations of all bifunctional polymers having the formula as recited, comprising all azides; all polymer blocks that include any number of first polymers and any additional polymers, including all polyethylene glycol chains of all lengths having all structures, substitutions etc.; all second ends of all one or more first polymers; all linker groups in all positions in all bifunctional polymers selected from the group consisting of all ethenylbenzyl, vinyl, benzyl, and alkyl groups attached to all molecules in all positions (having all structures, sizes, functionalities etc.); and all azlactone end groups in all positions of all bifunctional polymers having 5-membered rings as recited and containing all R1 and R2 groups in the 4-position, 
This limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the claimed genus of all bifunctional polymers.

Response to Arguments
Please see the discussion below for Applicant’s remarks to the 35 U.S.C. § 112(a) rejection.

Claim Rejections - 35 USC § 112(a) - Scope of Enablement
The rejection of claims 1, 2, 28 and 31-33 is maintained, and claim 40 is newly recited, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for; 
a bifunctional polymer consisting of the structures of formula (I) and formula (II), as shown below:

    PNG
    media_image3.png
    196
    671
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    183
    576
    media_image4.png
    Greyscale

                                     Formula (I)                                                             Formula (II)
wherein R1 and R2 are independently hydrogen; and x is 1,000;
it does not reasonably provide enablement for; all bifunctional polymers comprising the formula

    PNG
    media_image5.png
    117
    298
    media_image5.png
    Greyscale

having (a) all azide anchor groups AG (having all structures, functionalities, reactivities, sizes, etc. alone and/or attached to any of all molecules); (b) all polymer blocks P that include all one or more of first polymers including polyethylene glycol, and one or more additional polymers attached at the 2-position of the azlactone, the one or more first polymers including all polyethylene glycol chains (having all 
    PNG
    media_image2.png
    112
    150
    media_image2.png
    Greyscale
, wherein the second end of all second polymers is attached to the carbon atom at the 2-position of the azlactone group through all linker groups; and all R1 and R2 are independently selected from the group consisting of hydrogen, alkyl and aryl (having all structures, sizes, lengths, substitutions, functionalities, etc.), in all combinations, wherein all bifunctional polymers can be conjugated in all ways to all biomolecules, and immobilized onto all substrates to create a biocompatible surface, such that the azlactone functionality remains intact under all conditions for the efficient and high fidelity conjugation of all target biomolecules.
The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claims, when given the broadest possible interpretation, encompass all bifunctional polymers comprising all bifunctional polymers having the formula as recited, comprising all anchor groups as recited; all polymer blocks that includes all one or more first polymers and any additional polymers as recited; all linker groups as recited; all azlactone groups as recited, wherein all azlactone groups are attached to all second ends of all one or more first polymers through all linker groups attached to the 2-position, such that all azlactones and/or all second ends of all one or more first polymers contain R1 and R2 at the 4-position, wherein the all anchor groups, all polymer blocks, all linker groups, and all azlactones, in all combinations, wherein all bifunctional polymers are conjugated in all ways to all biomolecules, such that all bifunctional polymers can be conjugated in all ways to all biomolecules, and immobilized onto all substrates to create a biocompatible surface, such that the azlactone functionality remains intact under all conditions for the efficient and high fidelity conjugation of target biomolecules. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The invention recites a bifunctional polymer comprising: the formula

    PNG
    media_image6.png
    112
    284
    media_image6.png
    Greyscale
; (a) an anchor group selected from a group consisting of an azide; (b) a polymer block that includes one or more first polymers, the one or more first polymers including polyethylene glycol or polysaccharide attached to the 2-position of the azlactone group; (c) a linker group selected from a group consisting of ethenylbenzyl, vinyl, benzyl, and alkyl; and (d) an 5-membered azlactone group that is attached to a second end of the one or more first polymer through the linker group and that contains R1 and R2, wherein R1 and R2 are each independently selected from a group consisting of hydrogen, alkyl, and aryl and attached to the 4-position of the azlactone group. 
This invention utilizes disciplines of polymer chemistry, analytical analysis, organic synthesis, surface chemistry, biomolecular interaction, measurement platforms, assays, and purification techniques.
2) Scope of the invention.  The method encompass a genus of all bifunctional polymers having the formula as recited, comprising all azides; all polymer blocks that include any number of first polymers and any additional polymers, including all polyethylene glycol chains of all lengths having all structures, substitutions etc.; all second ends of all one or more first polymers; all linker groups in all positions in all bifunctional polymers selected from the group consisting of all ethenylbenzyl, vinyl, benzyl, and alkyl groups attached to all molecules in all positions (having all structures, sizes, functionalities etc.); and all azlactone end groups in all positions of all bifunctional polymers having 5-membered rings as recited and containing all R1 and R2 groups in the 4-position, wherein R1 and R2 are selected from the group consisting of hydrogen, alkyl and aryl (having all structures, all substitutions, all sizes, etc.), such that all bifunctional polymers can be conjugated in all ways to all biomolecules, and immobilized onto all 
3) Number of working examples and guidance. In the instant case, Applicant discloses the synthesis of three compounds, an azido-PEG-azlactone having the structure of compound 3, an alkyne-PEG-azlactone having the structure of compound 6, an azlactone-polysaccharide having the structure of compound 10, and an azlactone bound to a modified polysaccharide, compound 13; however, the examples do not disclose the synthesis of a compound comprising an azlactone bound to one or more polysaccharides to form a biocompatible surface (instant published specification, paragraphs [0074]-[0075]; and [0079]). Applicant discloses a single working example of the attachment of a single azido-PEG-azlactone having the structure of compound 3 onto an alkyne-functionalized surface via “click reaction”, and suggests that the alkyne-PEG-azlactone can be introduced onto a surface by pre-functionalizing the surface with an azide; however, there are no working example of a polysaccharide-azlactone being attached to a substrate surface (instant published specification, paragraphs [0077]-[0078]). However, no other bifunctional azlactone polymer was synthesized with an azide group (other than compound 3); no other azlactone compounds were synthesized (other than compounds 3, 6 and 10); no other bifunctional azlactone polymers were attached to a substrate to form a biocompatible surface (other than the alkyne-PEG-azlactone compound 3); no other anchor groups were used (other than the azide, with the suggestion that an alkyne can also be used to attached to an azide modified support); no other polymer blocks were used (other than PEG1k and a modified polysaccharide); no other azlactones were used (other than the 5-membered, dimethyl vinyl substituted azlactone); no other linker groups were used (other than an ethenylbenzyl group); and no other bifunctional polymers with any other combination of elements was tested (other than compound 3) was tested for fluorescence intensity with any other target molecule (other than green fluorescent protein) as compared to any other surface modification (other than NHS ester functionalized slides), such that the bifunctional polymer can be efficiently conjugated to all biomolecules, as well as, being immobilized onto a substrate to create a biocompatible surface. 
4) State of the art.  Although the field of polymer chemistry is highly developed, the use of all bifunctional polymers comprising all anchor groups having all functionalities as recited, all polymer blocks 
5) Unpredictability of the art.  At the time the invention was made, it was known that azlactones are lactone-based functional groups that undergo ring-opening reactions in the presence of nucleophiles such as primary amines, alcohols, or thiol functionalities, such that depending on their structures, ring-opening reactions of azlactones can be efficient; and that polymers bearing azlactone functionality can react rapidly, at room temperature, and in the absence of catalyst (or the generation of by-products), with primary amine-functionalized molecules, making this approach used for the rapid synthesis of side-chain functionalized poly(acrylamide)-type polymers as evidenced by Buck et al. (Polymer Chemistry, 2012, 3, 66-80; pg. 67, col 1, last partial paragraph; and pg. 67, col 2, first partial paragraph, lines 1-3); and it was known that to utilize azlactone groups in measurement platforms or assays, the azlactone functionalized polymer should be immobilized to a surface or substrate without disrupting the functionality of the azlactone groups, such that a second functional group must attach the azlactone functionalized polymers to the surface or substrate, but should not interfere with the ability of the azlactone groups to conjugate biomolecules of interest as evidenced by Fomina et al. (US2017342211, published November 30, 2017; paragraph [0014]). Thus, the references indicate that, depending upon the functional groups present on the bifunctional polymer, or the functionalities to which the azlactone comes into contact, the ring of the azlactone group can easily open and interfere with the ability of the azlactone group to conjugate biomolecules of interest.
6) Amount of Experimentation Required. Given the unpredictability of the art, the poorly developed state of the art with regard to the use of all bifunctional polymers having the formula as recited comprising all anchor groups having all functionalities as recited, all polymer blocks as recited, all linker groups as recited attached to the azlactone ring, all azlactone rings that are attached to all second ends of all one or more first polymers having all structures, wherein the anchor group, polymer block, one or more first polymers, linker groups, and azlactone as recited, in all combinations, wherein the azlactone group remains intact for the conjugation of all biomolecules, the lack of working examples and the lack of 

Response to Arguments
Applicant’s arguments filed December 8, 2020 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) functional requirements are not recited or required by all of the claims including instant independent claim 1; and Applicant asserts that claim 1 is not a use claim and does not recite specific function of the bifunctional polymer (Applicant Remarks, pg. 10, last full paragraph; pg. 10, last partial paragraph; and pg. 11, first partial paragraph); (b) Applicant asserts that if any use is enabled for the bifunctional polymers of claim1, claim 1 should not be rejected as lacking enablement (Applicant Remarks, pg. 11, first full paragraph); (c) the current claims do not describe the claimed bifunctional polymer only by a functional characteristic, but describes the polymer by structure and the dependent claims limits such compounds by certain capabilities. There is a correlation between the claimed structure and the asserted functions is sufficiently described in the Specification (Applicant Remarks, pg. 11, last partial paragraph; and pg. 12, first partial paragraph); (d) the dependent claims are directed to a subset of the embodiments of the bifunctional polymer of claim 1, and does not mean that the full scope of the embodiments of the independent claim must necessarily encompass such structure or function (Applicant Remarks, pg. 12, last partial paragraph; and pg. 13, first partial paragraph); (e) the Office is applying an improper standard for written description and enablement, asserting that the intended uses of the bifunctional polymers include the entire genus of bifunctional polymers as encompassed by instant claim 1 are attachable to all substrate through the anchor group, and attachable to all biomolecules through the azlactone group, which is not proper (Applicant Remarks, pg. 13, last partial paragraph; and pg. 14, first partial paragraph); and (f) the Office provides reasoning that is no adequately articulated and appear to be internally inconsistent such as indicated by the 35 USC 103 rejection of record (Applicant Remarks, pg. 14, last full paragraph; pg. 14, last partial paragraph; pg. 15
Regarding (a) and (c)-(e), it is noted that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor had possession of the claimed invention; and that Applicant must provide MPEP 2163.03 indicates that typical circumstances where adequate written description issue arises include “[A] description requirement issue can arise in a number of different circumstances where it must be determined whether the subject matter of a claim is supported in an application as filed” including that; “[W]hile there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated (underline added). See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed (underline added). The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002)” (See; MPEP 2163.03(V)). Moreover, MPEP 2163.05 states that the failure to meet the written description requirement of 35 U.S.C. 112(a) commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure (underline added). To comply with the written description requirement of 35 U.S.C. 112(a), or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure (underline added). Furthermore, as indicated in MPEP 2163.05(I)(A), under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention (underline added). See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d inter alia, a console and a control means were held invalid for failing to satisfy the written description requirement where the claims were broadened by removing the location of the control means.); Johnson Worldwide Assoc. v. Zebco Corp., 175 F.3d 985, 993, 50 USPQ2d 1607, 1613 (Fed. Cir. 1999). Furthermore, there is no structure/function relationship taught at all for claimed unspecified genus of bifunctional polymers comprising all combinations of azide anchor groups, first polymer blocks (and any additional polymers), linker groups, and azlactone groups comprising all R1and R2 groups as recited in instant claim 1. Applicant’s amendment to the Specification to recite that “x in Scheme (1) below represents a number of PEG units that can be any whole positive number, 1 or more”; and the recitation that “x is an integer from 1 to 30” as recited in instant claim 40 is not supported in the originally as-filed Specification (See; MPEP 2163.05). Regarding Applicant’s assertion that the lack of written description and enablement are improperly based on a specific functional requirement not recited or required by instant independent claim 1, and that the Office is using an improper standard, the Examiner disagrees with Applicant’s assessment of the instant claims. The Examiner directs Applicant’s to the claims as a whole, wherein the dependent claims clearly recite several intended uses of the bifunctional polymer. For example, claim 28 recites, “wherein the polymer block is attachable to a substrate by the anchor group”; claim 31 recites, “wherein the azlactone group covalently attaches the polymer block to a biomolecule or a fluorescent protein”;  claim 32 recites “wherein the biomolecules is selected from the group consisting of nucleic acids, proteins, biological cells, and small molecules”; and claim 33 recites, “wherein the biomolecule is a biomolecule found in a human bodily fluid selected from a group consisting of blood, serum, saliva, and urine. Furthermore, the instant published Specification recites that the bifunctional polymers are attached to the surface of a substrate form a coated substrate (See, Abstract); that the azlactone functionality remains intact under conditions where the azide group is reactive (See, paragraphs [0001]); that to utilize azlactone groups in measurement platforms or assays, the azlactone functionalized polymers should be immobilized to a surface or substrate without disrupting the functionality of the azlactone groups (See, paragraph [0014]); and that the invention provides a polymer functionalized with both azlactone groups to conjugate biomolecules and also attachment groups to immobilize the azlactone functionalized polymer onto a substrate to create a biocompatible surface such as in measurement platforms including protein and arguendo that the teachings of the instant Specification are set aside for the moment, and the dependent claims recite a subset of bifunctional polymers having the functional characteristics described as asserted by Applicant, the Examiner queries as to how one of skill in the art would know which of these bifunctional polymers possess these characteristics; and what is the intended use of the bifunctional polymers that do not possess these functional characteristics? The Examiner respectfully points out that Applicant synthesized a single bifunctional polymer comprising an azide (AG) (compound 3), wherein the polymer block (P) comprising PEG having an unknown length whose structure is inconsistent with the amended as-filed Specification indicating that “x” is a positive integer of 1 or more. The single azide bifunctional polymer synthesized comprises a N-(4-vinylphenyl)-acetamide, a 5-member azlactone, wherein R1 and R2 are methyl groups, a PEG group of unknown length, and a ethyl azide. In the Examples, the single synthesized bifunctional polymer was then attached to an alkyne surface via click chemistry; however, there is no example wherein the azido-PEG-azlactone was attached to a fluorescent protein or a biological molecule. The PEG polymer used to produce the single azide compound is N3-PEG1k-CO2H, while the structure of compound 3 indicates PEG as being present as “(O-CH2CH2)x”, wherein “x” is not defined in the original as-filed Specification, wherein omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention (See; MPEP 2163.05(I)(A)). The amendments to the Specification (filed December 8, 2020) recites the phrase “Scheme (1) as shown below” (See; paragraph [0072]), apparently to suggest that Example 1, which describes the synthesis of the single azide bifunctional polymer, is actually part of a broader scheme encompassing an “x” that is a whole positive number of one or more. However, the Examples provide no indication that the synthesis of the specific molecule was meant as a scheme for the generalized synthesis of the compounds as recited in instant claim 1. No title indicating a “Scheme (1)” is found anywhere in the original as-filed Specification or amendments thereto. Thus, because “x” is undefined in the original as-filed Specification, and the amendments to the Specification are unsupported in the as-filed Specification as originally filed, the exact structure of the polymer block (P) of compound 3 is unknown, and no azide bifunctional polymer having a specific combination of AG, P, Lk, and azlactone groups is identified as having been synthesized, attachable to a solid support as required by instant claim 28, and/or is used to bind a fluorescent protein or a biomolecule including a biomolecule from a human bodily fluid such as recited in instant claims 31-33. Moreover, there is no indication that each of the bifunctional polymers in the genus of bifunctional polymers as encompassed by instant claim 1, will bind a fluorescent molecule, a biomolecule including cells and small molecules, as well as, biomolecules found in a human bodily fluid, and/or will remain intact and undisrupted under conditions where the azide group is conjugated to all substrate surfaces. The specification does not describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor had possession of the claimed invention; there is no adequate description of such core structure and function related to that core structure such that the Artisan could determine the desired effect; and there is no structure/function relationship taught at all for claimed unspecified genus of all bifunctional polymers as encompassed by instant claim 1. One skilled in the art before the effective filing date of the claimed invention could not make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation. Instant claim 1 is merely an invitation to experiment. Thus, the rejection for a lack of written description and scope of enablement is proper.
Regarding (b), please see the discussion supra regarding the 35 USC 112(a) rejection. The Examiner notes that the rejection is not directed to enablement, but to the “scope of enablement”. Applicant has produced a single structure comprising an azide anchor group (similar to the structure of claim 40), such that instant claim 1 encompasses tens of thousands of different combinations of polymer blocks comprising one or more first polymers (e.g., ten polymers, 1000 polymers, 1 million polymers, etc.), azide anchor groups, linker groups, and azlactones comprising different R1 and R2 groups selected from hydrogen, all alkyl groups and all aryl groups having any size and structure, wherein the bifunctional polymers are recited to bind a substrate and to bind a fluorescent protein or a biomolecule found in a human bodily fluid. One skilled in the art before the effective filing date of the claimed invention could not make and use the claimed invention from the disclosures in the patent coupled with information known in 
Regarding (f), it is noted that the Examiner has interpreted the term “x” such as recited in the instant Specification to refer to repeating units of a polymer represented by any whole positive number of 1 or more, and that all bifunctional polymers encompassed by instant claim 1 can attach to any substrate, biomolecule, and/or fluorescent protein as recited.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 28 and 31-33 is maintained, and claim 40 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Greenwald et al. (US Patent No. 5567422, issued October 22, 1996) in view of Mattoussi et al. (US Patent No. 9309432, issued April 12, 2016; effective filing date February 21, 2013) as evidenced by Fontaine et al. (US Patent Application Publication No. 20150285811, published October 8, 2015; effective filing date October 14, 2013); and The Biology Project (University of Arizona, Aliphatic Amino Acids, 2003, 1); and The Biology Project (University of Arizona, Aromatic Amino Acids, 2003, 1).
Regarding claims 1 (in part), 2, 28 and 31-33, Greenwald et al. teach water-soluble azlactone activated polyalkylene oxides having improved hydrolytic stability and conjugates of the azlactone activated polyalkylene oxides with biologically active nucleophiles (Abstract). Greenwald et al. teach in Figure IB, shown below:

    PNG
    media_image7.png
    95
    230
    media_image7.png
    Greyscale

Formula IB
wherein X is a terminal moiety of the polyalkylene oxide (interpreted as an end group); and L is selected from –O-, -CH2- (interpreted as alkyl), and amino acid and polypeptide residues (interpreted as linker group encompassing alkyl, vinyl, benzyl and phenyl groups, including phenylalanine); R is a water-soluble polyalkylene oxide including polyethylene glycol (PEG) (interpreted as the polymer block); and R4 and R5 are moieties independently selected from hydrogen, alkyl, aryl and alkylaryl moieties (interpreted as an azlactone containing R1 and R2; are hydrogen, alkyl or aryl groups; is attachable to a  The Biology Project - Aliphatic (pg. 1), and wherein L is a substituted benzyl group when the amino acid is tyrosine or phenylalanine as evidenced by The Biology Project - Aromatic (pg. 1). Greenwald et al. teach that the azlactone activated polyalkylene oxides react with biologically active nucleophiles, such that when the biologically active nucleophile is a protein or polypeptide, conjugation occurs at the -NH2 moieties of lysines (corresponding to an anchor group is a lysine; attaches to a biomolecule; and proteins, claims 31 and 32) (col 5, lines 1-9), where it is known that 5-membered azlactones can be substituted with azide and alkyne moieties as reactive functionalities which can be activated by click chemistry as evidenced by Fontaine et al. (paragraph [0034]). Greenwald et al. teach that other polymers suitable for use with the present invention include polyacrylates, polymethacrylates, and polyvinyl alcohols (corresponding to polymethacrylate, claim 2) (col 5, lines 7-9). Greenwald et al. teach that biologically active nucleophiles of the present invention include proteins of general biological or therapeutic interest including hemoglobin and serum proteins such as immunoglobulins, lectins, interleukins, interferons, hormones, and fragments thereof (corresponding to serum, claim 33) (col 8, lines 39-54). In accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Here, “wherein the polymer block is attachable to a substrate by the anchor group” as recited in claim 28; and “wherein the azlactone group covalently attaches the polymer block to a biomolecule or a fluorescent protein” as recited in claims 31-33 does not does not qualify or distinguish the structural apparatus over Greenwald et al. per the Sinex, Casey and/or Yanush courts. 
	Greenwald et al. do not specifically teach an azide (instant claim 1, in part); or the structure recited in instant claim 40 (instant claim 40)..
claims 1 (in part) and 40, Mattoussi et al. teach a nanoparticle coating comprising repeating polyacrylic acid monomers covalently bound together in an aliphatic chain having a plurality of carboxylic acid functional groups and modified carboxylic acid functional groups extending therefrom, wherein a first portion of the modified carboxylic acid functional groups are modified by a PEG oligomer having a terminal methoxy functional group and a second portion of the modified carboxylic acid functional groups are modified by a PEG oligomer having at least one terminal catechol group (Abstract). Mattoussi et al. teach fluorescent dye conjugation of alkyne-functionalized dyes to azide-functionalized iron oxide NPs (col 3, lines 47-49; and Figure 5A). Mattoussi et al. teach a third portion of the modified carboxylic acid functional groups are modified by a PEG oligomer having a terminal amine or a terminal azide moiety, wherein the PEG oligomer having a terminal methoxy functional group and a PEG oligomer having a terminal functional group that includes a terminal amine or azide moiety, wherein the PEG oligomer having a terminal azide group are added to a second solution to form a second precursor (corresponding to an azide anchor group, claims 1) (col 5, lines 13-17 and 54-59). Mattoussi et al. teach a multidentate nanoparticle coating ligands with a strong affinity to iron oxide nanocrystals using short PAA as a platform/backbone to graft multiple anchoring groups along with multiple PEG moieties within the same structure (col 6, lines 19-23). Mattoussi et al. teach that the nanoparticle coatings offer a promising platform for substantially improving the stability of magnetic nanoparticles in a variety of biologically relevant conditions including acidic, basic, and electrolyte- and protein-rich media, wherein a variety of newly designed oligo-PEG-NPs were conjugated to alkyne-modified fluorescent dye, as well as, Fe3O4 NPs cap-exchange with compounds 2-1 designed to present azide-terminated PEG moieties on their surface, making them potentially compatible with Click reaction using copper(I) catalyzed azide-alkyne cycloaddition reaction, wherein the azide-alkyne cycloaddition is highly efficient, highly chemoselective, and reduces cross-reactivity while being compatible with a wide range of solvents and pHs (col 9, lines 8-24).
Although the combined references of Greenwald et al. and Mattoussi et al. do not specifically exemplify the structure of AG-P-Lk-azlactone or the structure recited in instant claim 40, wherein AG is an azide, Greenwald et al. do teach the structure of formula IB comprising an azlactone activated polyalkylene oxides comprising an alkyl or benzyl linker, wherein R is a polyethylene oxide unit, and a Fontaine et al.; while Mattoussi et al. do teach PEG moieties modified with a terminal azide, wherein the PEG moieties with a terminal azide can be coupled to alkyne modified fluorescent dyes via a copper (I) catalyzed azide-alkyne cycloaddition reaction, and can be used in preparing nanoparticle coatings, such that one of ordinary skill in the art before the filing date of the claimed invention would clearly recognize that PEG moieties can be modified with a terminal alkyne or a terminal azide functional group for use in copper (I) catalyzed click reactions with a corresponding alkyne groups including to produce the structure as recited in instant claim 40 to coat and/or functionalize substrates including nanoparticles.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of creating modified PEG oligomers as a nanoparticle coating as exemplified by Mattoussi et al. it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of creating water-soluble azlactone activated polyalkylene oxides as disclosed by Greenwald et al. to include azide and/or alkyne functional groups attached to PEG as taught by Mattoussi et al. with a reasonable expectation of success in efficiently and chemoselectivity binding azlactone-PEG ligands to a solid support using a copper sulfate-catalyzed ‘click’-type reaction that is compatible with a wide range of solvents and pHs; in producing azlactone-PEG functionalized substrate films having substantially improved stability in a variety of biologically relevant conditions; in prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try replacing the terminal moiety of the polyalkylene oxide with an azide or alkyne moiety with a reasonable expectation of success in producing azlactone compounds that can be used in copper sulfate-catalyzed ‘click’-type reactions including as a method to functionalize nanoparticles and/or to produce PEG-based coatings.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed December 8, 2020 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) Greenwald teaches that “L” is selected from –O-,-CH2- and amino acid and polypeptide residues”, though the side chains of some amino acids are alkyls and some are benzyls, Greenwald does not provide the motivation or make obvious the use of just the side chains of the amino acids as the L group, much less specifically alkyl or benzyl side chains (Applicant Remarks, pg. 16, last full paragraph); (b) the Office provides inconsistent reasoning with respect to the azlactone moiety and the conjugation of biomolecules (Applicant Remarks, pg. 17, first through fourth full paragraph); and (c) the obvious to try rational cannot be used, the Office has not provided any evidence that an azide moiety is among a finite group of moieties that one may attach to a polymer block or to Greenwald’s azlactone containing compounds (Applicant Remarks, pg. 18, first full paragraph).
Regarding (a), it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, the claim uses the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding vinyl, benzyl and alkyl groups that are part of a larger molecule, and/or substituted vinyl, ethenylbenzyl Greenwald et al. teach that “L” is selected from –O-,-CH2- (interpreted as alkyl), and amino acid and polypeptide residues” (amino acids are interpreted as comprising alkyl, benzyl, and ethenylbenzyl). The Examiner notes that the -CH2- linker of Greenwald et al. is clearly an alkyl as recited in instant claim 1. With regard to the “amino acids and polypeptide residues” taught by Greenwald et al., it is noted that the term “amino acids” encompasses lysine, aspartic acid, serine, and isoleucine that are, for example, substituted alkyl groups; while each of phenylalanine and tyrosine comprise a benzyl group. Thus, there is no need to “use just the side chains of the amino acids” of Greenwald et al. as suggested by Applicant because the -CH2-, and the amino acid and polypeptides residues taught by Greenwald et al. encompass the broadly recited linker groups recited in instant claim 1. Thus, based on the broadest reasonable interpretation of the claim language, the combined references teach all of the limitations of the claims including the linker group Lk as recited in instant claim 1.
Regarding (b), in accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s assertion of inconsistent reasoning by the Examiner, the Examiner directs Applicant’s attention to the arguments and the Examiner’s responses to the Written Description and Scope of Enablement rejections, what is taught by the instant Specification, and what is recited in the instant claims including wherein there is not a single specific azide bifunctional polymer that is fully described in the as-filed Specification; as well as, the Examiner’s interpretation of the claim language, which assumes that all structures as encompassed by instant claim 1 are useful for their intended purpose including binding to analytes, binding to fluorescent proteins, and/or attaching to all substrates.
	Regarding (c), regarding the ‘obvious to try’ rationale, the Examiner notes that it is obvious to try substituting the terminal polyalkylene oxide moiety in the compounds of Greenwald et al. with a finite number of moieties useful in copper sulfate-catalyzed ‘click’-type reactions such as azide-alkyne cycloaddition reactions for attaching PEG-based oligomers to a substrate, wherein the copper-catalyzed azide-alkyne click chemistry reaction requires an azide moiety and an alkyne moiety as evidenced by Jena Bioscience (pg. 1, first full paragraph; and Figure 1). Mattoussi et al. teach the synthesis of an azide-terminated PEG oligomer that is compatible with copper(I) catalyzed click reactions; and that the click reaction comprising an azide-alkyne cycloaddition is highly efficient, highly chemoselective, and reduces cross-reactivity while being compatible with a wide range of solvents and pHs, where it is known that 5-membered azlactones can be substituted with azide and alkyne moieties for use in alkyne-azide cycloaddition reactions as evidenced by Fontaine et al. Thus, the Examiner contends that there are a finite group of terminal chemical moieties that can be used in copper(I) catalyzed azide-alkyne cycloaddition reactions.
 
New Objections/Rejections
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 12-08-2020.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". As noted in MPEP 2163.06(I), “[I]f new subject matter is added to the disclosure, whether it be in the abstract, the specification, or the drawings, the examiner should object to the introduction of new matter under 35 U.S.C. 132  or 251 as appropriate, and require applicant to cancel the new matter. If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a). In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”; and “[W]hen the claims have not been amended, per se, but the specification has been amended to add new matter, a rejection of the claims under 35 U.S.C. 112(a), should be made whenever any of the claim limitations are affected by the added material”. Claim 40 recites in part, “wherein x is an integer from 1 to 30” such as recited in line 3, such that Applicant’s amendments to the Specification, filed 12-08-2020 have introduced new matter. Applicant has amended paragraphs [0072]; [0075]; and [0077] of the as-filed Specification that provide Examples 1 and 2 for the synthesis of compounds 1-3, and Example 3 for attaching the azido-PEG-azlactone onto an alkyne functionalized surface, wherein “x” is recited to “represent a number of PEG units that can be any whole positive number, 1 or more” (See; amendments to the Specification, filed 12-08-2020, paragraphs [0072]; [0075]; and [0077]). Upon review of the as-filed Specification support was not found for a “Scheme (1)”, and for “x represents a number of PEG units that can be any whole positive number, 1 or more” including “wherein x is an integer of 1 to 30” as recited in instant claim 40. The original as-filed Specification, filed May 31, 2016 (including all examples) use “N3-PEG1k-CO2H” or “N3-PEG1k-iodoanilide” to produce structures having an “x” such as, for example,
    PNG
    media_image8.png
    85
    280
    media_image8.png
    Greyscale
; and 
    PNG
    media_image9.png
    82
    359
    media_image9.png
    Greyscale
 wherein x is undefined (See, as-filed Specification, paragraph [0072]). It is known in the art that brackets with a subscript number such as “-O(CH2CH2O)n” represent the number of repeating PEG units as evidenced by Lee et al. (col 2, lines 15 and 20-26; and col 6, lines 11-14). It is also known that PEG1k has an average molecular weight of 950 to 1050 g/mol as evidenced by Millipore Sigma (pg. 1, Description); and that the average number of repeating oxyethylene units in PEG1000 is 22.3 as evidenced by Dow (pg. 1, Typical Physical Properties). Thus, there is no recitation in the originally as-filed Specification of PEG as an integer from 1 to 30, nor are there any examples of PEG having any other molecular weight, or any specific number of repeating units. 
A claim by claim analysis and for dependent claim 40, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claim 40 will remain rejected until Applicant cancels all new matter.



The Examiner suggests that Applicant amend claim 1 to recite the compound of claim 40, wherein R1 and R 2 are methyl, and x is an appropriate number of PEG units as reflected by the use of PEG1k (e.g., 22).

Conclusion
Claims 1, 2, 28, 31-33 and 40 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/AMY M BUNKER/
Primary Examiner, Art Unit 1639